EXHIBIT 10.12


 


MICROCHIP TECHNOLOGY INCORPORATED


INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN


AS AMENDED THROUGH MAY 1, 2006

 

I.                                         PURPOSE

 

This International Employee Stock Purchase Plan (“Plan”) is hereby established
by Microchip Technology Incorporated, a Delaware corporation (“Microchip”), in
order to provide eligible employees of foreign Microchip subsidiaries with the
opportunity to acquire a proprietary interest in Microchip through the purchase
of shares of Microchip common stock at periodic intervals with their accumulated
payroll deductions.

 

II.                                     DEFINITIONS

 

For purposes of administration of the Plan, the following terms shall have the
meanings indicated:

 

Common Stock means shares of Microchip common stock, par value $0.001 per share.

 

Earnings means regular base salary plus such additional items of compensation as
the Plan Administrator may deem appropriate.

 

Effective Date means June 1, 1994. A list of the participating Foreign
Subsidiaries is hereto attached as Schedule A. For any other Foreign Subsidiary,
the effective date shall be determined by the Microchip Board of Directors or
the Employee Committee of the Board of Directors prior to the time such Foreign
Subsidiary is to become a participating company in the Plan.

 

Eligible Employee means any person who is engaged, on a regularly scheduled
basis, in the rendition of personal services outside the U.S. as an employee of
a Foreign Subsidiary subject to the control and direction of that Foreign
Subsidiary as to both the work to be performed and the manner and method of
performance.

 

Foreign Subsidiary means any non-U.S. Microchip subsidiary which elects, with
the approval of the Microchip Board of Directors or the Employee Committee of
the Board of Directors, to extend the benefits of this Plan to its Eligible
Employees. The Foreign Subsidiaries participating in the Plan are listed on
attached Schedule A.

 

Participant means any Eligible Employee of a Foreign Subsidiary who is actively
participating in the Plan.

 

Service means the period during which an individual performs services as an
Eligible Employee and shall be measured from his or her hire date, whether that
date is before or after the Effective Date of the Plan.

 

--------------------------------------------------------------------------------


 

III.                                 ADMINISTRATION

 

Each Foreign Subsidiary shall have responsibility for the administration of the
Plan with respect to its Eligible Employees. Accordingly, the Plan shall, as to
each Foreign Subsidiary, be separately administered by a plan administrator
comprised of two or more Members of the Board of Directors, the Employee
Committee of the Board of Directors, or a designee as may be appointed by either
of them from time to time (“Plan Administrator”). The Plan Administrator shall
have full authority to administer the Plan, including authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Plan
Administrator shall be subject to ratification by the Microchip Board of
Directors and, when so ratified, shall be final and binding on all parties who
have an interest in the Plan.

 

IV.                                PURCHASE PERIODS

 

A.                                   Shares of Common Stock shall be offered for
purchase under the Plan through a series of successive purchase periods until
such time as (i) the maximum number of shares of Common Stock available for
issuance under the Plan shall have been purchased or (ii) the Plan shall have
been sooner terminated in accordance with Article VIII.

 

B.                                     The Plan shall be implemented in a
series of successive purchase periods, each to be of a duration of six
(6) months. The initial purchase period will begin on June 1, 1994 and end on
the last U.S. business day in November 1994. Subsequent purchase periods shall,
for so long as the Plan remains in existence, run from the first U.S. business
day of December to the last U.S. business day of May and from the first U.S.
business day of June to the last U.S. business day of November.

 

C.                                     No purchase period shall commence under
the Plan, nor shall any shares of Common Stock be issued hereunder, until such
time as (i) the Plan shall have been approved by the Microchip Board of
Directors and (ii) Microchip shall have complied with all applicable
requirements of the Securities Act of 1933 (as amended), all applicable listing
requirements of any securities exchange on which shares of the Common Stock are
listed and all other applicable statutory and regulatory requirements.

 

D.                                    The Participant shall be granted a
separate purchase right for each purchase period in which he/she participates.
The purchase right shall be granted on the start date of the purchase period and
shall be automatically exercised on the last U.S. business day of that purchase
period.

 

E.                                      The acquisition of Common Stock through
plan participation for any purchase period shall neither limit nor require the
acquisition of Common Stock by the Participant in any subsequent purchase
period.

 

V.                                    ELIGIBILITY AND PARTICIPATION

 

A.                                   Each Eligible Employee of each Foreign
Subsidiary participating in the Plan may join the Plan in accordance with the
following provisions:

 

2

--------------------------------------------------------------------------------


 

•                                          An individual who is an Eligible
Employee with at least thirty (30) days of Service prior to the start date of
the purchase period may enter that purchase period on such start date, provided
he/she enrolls in the purchase period on or before such date in accordance with
Section V.B below. Should any such Eligible Employee not enter the purchase
period on the start date, then he/she may not subsequently join that particular
purchase period on any later date.

 

•                                          An individual who is an Eligible
Employee with less than thirty (30) days of Service on the start date of the
purchase period may not participate in that purchase period but will be eligible
to join the Plan on the start date of the first purchase period thereafter on
which he/she is an Eligible Employee with at least thirty (30) days of Service.

 

B.                                     To participate for a particular purchase
period, the Eligible Employee must complete the enrollment forms prescribed by
the Plan Administrator (including a purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before the start date of that purchase period.

 

C.                                     The payroll deduction authorized by the
Participant shall be collected under the Plan in the currency in which paid by
the Foreign Subsidiary and may be any multiple of one percent (1%) of the
Earnings paid to the Participant during each purchase period, up to a maximum of
ten percent (10%). Any changes or fluctuations in the exchange rate at which the
currency collected from the Participant through such payroll deductions is
converted into U.S. Dollars on each purchase date under the Plan shall be borne
solely by the Participant. The deduction rate so authorized shall continue in
effect for the entire purchase period and for each successive purchase period,
except to the extent such rate is changed in accordance with the following
guidelines:

 

•                                          The Participant may, at any time
during the purchase period, reduce his/her rate of payroll deduction. Such
reduction shall become effective as soon as possible after filing of the
requisite reduction form with the Plan Administrator (or its designate), but the
Participant may not effect more than one such reduction during the same purchase
period.

 

•                                          The Participant may, prior to the
start date of any subsequent purchase period, increase or decrease the rate of
his/her payroll deduction by filing the appropriate form with the Plan
Administrator (or its designate). The new rate (which may not exceed the ten
percent (10%) maximum) shall become effective as of the start date of the new
six (6)-month purchase period.

 

Payroll deductions will automatically cease upon the termination of the
Participant’s purchase right in accordance with the applicable provisions of
Section VII below.

 

VI.                                STOCK SUBJECT TO PLAN

 

A.                                   The Common Stock purchasable under the Plan
shall, solely in the discretion of the Microchip Board, be made available from
authorized but unissued shares of Common Stock or from shares of Common Stock
reacquired by Microchip, including shares of Common Stock purchased on the open

 

3

--------------------------------------------------------------------------------


 

market. The total number of shares reserved under the Plan is 348,593(1) shares
plus beginning January 1, 2006, and each January 1 thereafter during the term of
the Plan, an automatic annual increase in shares reserved of one tenth of one
percent (0.1%)of the then outstanding shares of Microchip Common Stock. The
total number of shares which may be issued under the Plan shall not exceed the
number reserved.

 

B.                                     In the event any change is made to the
outstanding Common Stock by reason of any stock dividend, stock split,
combination of shares or other change affecting such outstanding Common Stock as
a class without Microchip’s receipt of consideration, appropriate adjustments
shall be made by the Microchip Board of Directors to (i) the class and maximum
number of securities issuable over the term of the Plan, (ii) the class and
maximum number of securities purchasable per Participant during any one purchase
period and (iii) the class and number of securities and the price per share in
effect under each purchase right at the time outstanding under the Plan. Such
adjustments shall be designed to preclude the dilution or enlargement of rights
and benefits under the Plan.

 

VII.                            PURCHASE RIGHTS

 

An Eligible Employee who participates in the Plan for a particular purchase
period shall have the right to purchase shares of Common Stock upon the terms
and conditions set forth below and shall execute a purchase agreement
incorporating such terms and conditions and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.

 

Purchase Price. Common Stock shall be issuable at the end of each purchase
period at a purchase price equal to eighty-five percent (85%) of the lower of
(i) the fair market value per share on the start date of that purchase period or
(ii) the fair market value per share on the last U.S. business day of that
purchase period.

 

Valuation. The fair market value per share of Common Stock on any relevant date
under the Plan shall be the closing selling price per share of Common Stock on
that date, as officially quoted on the Nasdaq National Market. If there is no
quoted selling price for such date, then the closing selling price per share of
Common Stock on the next preceding day for which there does exist such a
quotation shall be determinative of fair market value.

 

Number of Purchasable Shares. The number of shares purchasable per Participant
during each purchase period shall be determined as follows:  first, the payroll
deductions in the currency in which collected from the Participant during that
purchase period shall be converted into U.S. Dollars on the last U.S. business
day of the purchase period at the exchange rate in effect on that day; then, the
U.S. Dollar amount calculated for the Participant on the basis of such exchange
rate shall be divided by the purchase price in effect for such period to
determine the number of whole shares of Common Stock purchasable on

 

--------------------------------------------------------------------------------

(1)          Adjusted to reflect: (i) the three-for-two stock split of the
outstanding Common Stock effected in November 1994; (ii) the three-for-two stock
split of the outstanding Common Stock effected in January 1997, (iii) the 10,000
share increase authorized by the Board of Directors on April 25 1997, (iv) the
three-for-two stock split of the outstanding Common Stock effected in
January 2000, (v) the three-for-two stock split of the outstanding Common Stock
effected in September 2000, (vi) the three-for-two stock split of the
outstanding Common Stock effected in May 2002 (vii) the 25,000 share increase
authorized by the Board of Directors on March 3, 2003 and (viii) the 100,000
share increase authorized by the Board of Directors on August 20, 2004.

 

4

--------------------------------------------------------------------------------


 

the Participant’s behalf for that purchase period. However, no Participant may,
during any one purchase period, purchase more one thousand eight hundred
ninety-nine (1,899) shares of Common Stock.

 

Payment. Payment for the Common Stock purchased under the Plan shall be effected
by means of the Participant’s authorized payroll deductions in the currency in
which paid by the Foreign Subsidiary. Such deductions shall begin with the first
full payroll period beginning with or immediately following the start date of
the purchase period and shall (unless sooner terminated by the Participant)
continue through the pay day ending with or immediately prior to the last day of
such purchase period. The amounts so collected shall be credited to the
Participant’s book account under the Plan, but no interest shall be paid on the
balance from time to time outstanding in such account. The amounts collected
from a Participant may be commingled with the general assets of the Foreign
Subsidiary or Microchip and may be used for general corporate purposes. However,
all purchases of Common Stock under the Plan shall be made in U.S. Dollars on
the basis of the exchange rate in effect on the last day of each purchase
period.

 

Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

 

•                                          A Participant may, at any time prior
to the last seven (7) business days of the Foreign Subsidiary falling within the
purchase period, terminate his/her outstanding purchase right by filing the
prescribed notification form with the Plan Administrator. No further payroll
deductions shall be collected from the Participant with respect to the
terminated purchase right, and any payroll deductions collected for the purchase
period in which such termination occurs shall, at the Participant’s election, be
immediately refunded in the currency in which paid by the Foreign Subsidiary or
held for the purchase of shares at the end of such purchase period. If no such
election is made at the time the termination notice is filed, then the
Participant’s payroll deductions shall be refunded as soon as possible after the
termination date of his/her purchase right.

 

•                                          The termination of such purchase
right shall be irrevocable, and the Participant may not subsequently rejoin the
purchase period for which the terminated purchase right was granted. In order to
resume participation in any subsequent purchase period, such individual must
re-enroll in the Plan (by making a timely filing of a new purchase agreement and
payroll deduction authorization) on or before the date he/she is first eligible
to join the new purchase period.

 

•                                          If the Participant ceases to remain
an Eligible Employee while his/her purchase right is outstanding, then such
purchase right shall immediately terminate, and the payroll deductions collected
from such Participant for the purchase period shall be promptly refunded in the
currency in which paid by the Foreign Subsidiary to the Participant. However,
should the Participant’s cessation of Eligible Employee status occur by reason
of death or permanent disability, then such individual (or the personal
representative of a deceased Participant) shall have the following election,
exercisable up until the last day of the purchase period:

 

5

--------------------------------------------------------------------------------


 

•                                          to withdraw all of the Participant’s
payroll deductions for such purchase period, in the currency in which paid by
the Foreign Subsidiary, or

 

•                                          to have such funds held for the
purchase of shares at the end of the purchase period.

 

If no such election is made, then such funds shall be refunded as soon as
possible after the end of the purchase period. In no event, however, may any
payroll deductions be made on the Participant’s behalf following his/her
cessation of Eligible Employee status.

 

Stock Purchase. Shares of Common Stock shall automatically be purchased on
behalf of each Participant (other than Participants whose payroll deductions
have previously been refunded in accordance with the Termination of Purchase
Right provisions above) on the last U.S. business day of each purchase period.
The purchase shall be effected as follows: first, each Participant’s payroll
deductions for that purchase period (together with any carryover deductions from
the preceding purchase period) shall be converted from the currency in which
paid by the Foreign Subsidiary into U.S. Dollars at the exchange rate in effect
on the purchase date, and then the amount of U.S. Dollars calculated for each
Participant on the basis of such exchange rate shall be applied to the purchase
of whole shares of Common Stock (subject to the limitation on the maximum number
of purchasable shares set forth above) at the purchase price in effect for such
purchase period. Any payroll deductions not applied to such purchase because
they are not sufficient to purchase a whole share shall be held for the purchase
of Common Stock in the next purchase period. However, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable by the Participant during the purchase
period shall be promptly refunded to the Participant in the currency in which
paid by the Foreign Subsidiary.

 

Proration of Purchase Rights. Should the total number of shares of Common Stock
which are to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded to such Participant in the currency in which paid by the Foreign
Subsidiary.

 

Rights as Stockholder. A Participant shall have no stockholder rights with
respect to the shares subject to his/her outstanding purchase right until the
shares are actually purchased on the Participant’s behalf in accordance with the
applicable provisions of the Plan. No adjustments shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such purchase.

 

A Participant shall be entitled to receive, as soon as practicable after the end
of each purchase period, a stock certificate (as evidenced by the appropriate
entry on the books of Microchip or of a duly authorized transfer agent of
Microchip) for the number of shares purchased on the Participant’s behalf. Such
certificate will be issued in “street name” for immediate deposit in a
designated brokerage account. Until the stock certificate evidencing such Shares
is issued no right to vote or receive dividends or any other rights as a
stockholder shall exist. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued.

 

6

--------------------------------------------------------------------------------


 

Assignability. No purchase right granted under the Plan shall be assignable or
transferable by the Participant other than by will or by the laws of descent and
distribution following the Participant’s death, and during the Participant’s
lifetime the purchase right shall be exercisable only by the Participant.

 

Change in Ownership. Should any of the following transactions (a “Corporate
Transaction”) occur during the purchase period:

 

(i)                                     a merger or other reorganization in
which Microchip will not be the surviving corporation (other than a
reorganization effected primarily to change the State in which Microchip is
incorporated), or

 

(ii)                                  a sale of all or substantially all of
Microchip’s assets in liquidation or dissolution of Microchip, or

 

(iii)                               a reverse merger in which Microchip is the
surviving corporation but in which more than 50% of Microchip’s outstanding
voting stock is transferred to person or persons different from those who held
the stock immediately prior to such merger,

 

then all outstanding purchase rights under the Plan shall automatically be
exercised immediately prior to the effective date of such Corporate Transaction
by applying the payroll deductions of each Participant for the purchase period
in which such Corporate Transaction occurs to the purchase of whole shares of
Common Stock at eighty-five percent (85%) of the lower of (i) the fair market
value of the Common Stock on the start date of the purchase period in which such
Corporate Transaction occurs or (ii) the fair market value of the Common Stock
immediately prior to the effective date of such Corporate Transaction. Payroll
deductions shall be converted from the currency in which paid by the Foreign
Subsidiary into U.S. Dollars on the basis of the exchange rate in effect on the
purchase date, and the applicable share limitation of Article VII shall continue
to apply to each such purchase. Should Microchip sell or otherwise dispose of
its ownership interest in any Foreign Subsidiary participating in the Plan,
whether through merger or sale of all or substantially all of the assets or
outstanding capital stock of that Foreign Subsidiary, then a similar exercise of
outstanding purchase rights shall be effected immediately prior to the effective
date of such disposition, but only to the extent those purchase rights are
attributable to the employees of such Foreign Subsidiary.

 

Microchip shall use its best efforts to provide at least ten (10)-days advance
written notice of the occurrence of any such Corporate Transaction, and the
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights in accordance with the applicable
provisions of this Article VII.

 

VIII.                        AMENDMENT AND TERMINATION

 

The Plan has been established voluntarily by Microchip. The Microchip Board of
Directors may alter, amend, suspend or discontinue the Plan with respect to one
or more Foreign Subsidiaries following the end of any purchase period. The
Microchip Board may also terminate the Plan in its entirety immediately
following the end of any purchase period. In such event, no further purchase
rights shall

 

7

--------------------------------------------------------------------------------


 

thereafter be granted or exercised, and no further payroll deductions shall
thereafter be collected, under the Plan.

 

IX.                                GENERAL PROVISIONS

 

A.                                   The Plan shall become effective on the
designated effective date for each Foreign Subsidiary, provided Microchip shall
have complied with all applicable requirements of the Securities Act of 1933 (as
amended), all applicable listing requirements of any securities exchange on
which shares of the Common Stock are listed and all other applicable
requirements established by law or regulation.

 

B.                                     The Plan shall terminate upon the earlier
of (i) the last U.S. business day in November 2014 or (ii) the date on which all
shares available for issuance under the Plan shall have been sold pursuant to
purchase rights exercised under the Plan.

 

C.                                     All costs and expenses incurred in the
administration of the Plan shall be paid by the Foreign Subsidiary.

 

D.                                    Neither the action of Microchip or the
Foreign Subsidiary in establishing the Plan, nor any action taken under the Plan
by the Microchip Board or the Plan Administrator, nor any provision of the Plan
itself shall constitute any form of employment contract, be construed so as to
grant any person the right to remain in the employ of the Foreign Subsidiary for
any period of specific duration, and except where expressly prohibited by
applicable law such person’s employment may be terminated at any time, with or
without cause.

 

E.                                      Participation in the Plan is voluntary
and occasional and does not create any contractual or other right to participate
in the Plan in the future, or benefits in lieu of participation in the Plan,
even if the Participant has continually participated in the Plan in the past.

 

F.                                      Participation in the Plan does not
constitute normal or expected salary or compensation for any purposes, including
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-term service awards, pension
or retirement benefits or similar payments and in no event should be considered
as compensation for, or relating in any way to past services for Microchip or
the Foreign Subsidiary.

 

G.                                   Microchip, Foreign Subsidiaries and the
Plan Administrator must collect, use, and transfer personal data of Participants
as described in this subsection in order to administer the Plan. By
participating in the Plan, the Participant is consenting to the collection,
transfer and use of Personal data as generally described in this subsection.

 

(i)                                     Microchip and its Foreign Subsidiaries
hold certain personal information about the Participant, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares of Common Stock or
directorships held in Microchip, details of all participation in the Plan or
other entitlement to Shares, for the purpose of managing and administering the
Plan (“Data”).

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Microchip and/or its Foreign Subsidiaries
will transfer Data among themselves as necessary for the purposes of
implementation, administration, and management of Participant’s participation in
the Plan, and that Microchip and/or its Foreign Subsidiaries may each further
transfer Data to any third parties assisting the them in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

(iii)                               These Data Recipients may be located in
Participant’s country of residence or elsewhere, such as the United States. By
participating under this Plan, the Participant authorizes the Data Recipients to
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing Participant’s
participation in the Plan, including any transfer of such Data, as may be
required for Plan administration and/or the subsequent holding of Shares on
Participant’s behalf, to a broker or third party with whom the Shares acquired
on purchase may be deposited.

 

(iv)                              Participant may, at any time, review the Data,
request that any necessary amendments be made to it, or withdraw Participant’s
consent herein in writing by contacting Microchip. Withdrawing consent
may affect Participant’s ability to participate in the Plan.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF FOREIGN SUBSIDIARIES

PARTICIPATING IN THE

INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

AS OF MAY 1, 2006

 

Australia - Microchip Technology Australia PTY Ltd.

 

Austria - Microchip Technology Austria GmbH

 

Canada - Microchip Technology Canada Inc. and Microchip Technology Canada

 

Denmark - Microchip Technology Nordic ApS (Denmark)

 

France - Microchip Technology Sarl

 

Germany - Microchip Technology GmbH

 

Hong Kong - Microchip Technology Hong Kong Ltd.

 

India - Microchip Technology Designs (India) Private Limited

 

Ireland - Microchip Technology Ireland Limited

 

Italy - Microchip Technology SRL

 

Japan - Microchip Technology Japan K.K.

 

Korea - Microchip Technology Korea Ltd.

 

Malaysia - Arizona Microchip Technology (Malaysia) Sdn Bhd

 

Mexico - Microchip Technology Mexico, S.DE R.L. DE C.V.

 

Netherlands - Microchip Technology (Netherlands) Europe B.V.

 

Philippines - Microchip Technology (Philippines) Corporation

 

Romania - Microchip Technology SRL

 

Singapore - Microchip Technology Singapore Pte Ltd.

 

--------------------------------------------------------------------------------


 

Spain – Microchip Technology S.L.

 

Switzerland - Microchip Technology Switzerland S.A.

 

Taiwan - Microchip Technology (Barbados) Inc. – Taiwan Branch

 

Thailand – Arizona Microchip Technology (Thailand) Ltd.

 

United Kingdom - Microchip Limited

 

12

--------------------------------------------------------------------------------